ORDER
The Disciplinary Review Board on June 4, 1996, having filed with the Court its decision concluding that STEVEN P. HAFT of PARSIPPANY, who was admitted to the bar of this State in 1974, should be suspended from the practice of law for a period of one year and required to complete successfully ten hours of courses in professional responsibility for his violation of RPC 1.7(b) (representation of a client that is materially limited by the lawyer’s own *490interest), RPC 1.8(a) (entering into a business transaction with a client), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that STEVEN P. HAFT is hereby suspended from practice for a period of one year, effective November 18, 1996, and until the further Order of the Court; and it is further
ORDERED that prior to reinstatement to practice respondent shall demonstrate that he has successfully completed ten hours of courses offered by the Institute of Continuing Legal Education (ICLE) in professional responsibility; and it is farther
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.